DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites in part, “a plurality of vents”.  It is unclear whether “a plurality of vents” is referring to the at least one vent recited in line 11 of claim 1, or if a new “plurality of vents” is being claimed.  For the purpose of examining the claim, “wherein the housing includes a plurality of vents” will be interpreted as “wherein the at least one vent comprises a plurality of vents, the housing including the plurality of vents”.
	Claim 6 recites in part “wherein the activation switch includes two stages”.  It is unclear whether “two stages” are referring to the multiple stages recited in line 10 of claim 5, or if additional “two stages” are being claimed.  For the purpose of examining the claim, “wherein the activation switch includes two stages” will be interpreted as “wherein two stages of the multiple stages of the activation switch includes”.
Claim 7 recites the limitation "the range of motion of the activation switch" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the range of motion of the activation switch” will be interpreted as “a range of motion of the activation switch”.
Claim 8 recites in part “wherein the activation switch includes three stages”.  It is unclear whether the “three stages” are referring to the multiple stages recited in line 10 of claim 5, or if additional “three stages” are being claimed.  For the purpose of examining the claim, “wherein the activation switch includes three stages” will be intpereted as “wherein three stages of the multiple stages of the activation switch includes”. 
Claim 9 recites the limitation "the range of motion of the activation switch" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the range of motion of the activation switch” will be interpreted as “a range of motion of the activation switch”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. (U.S. Publication No. 2011/0306968 A1; hereinafter “Beckman”).
Regarding claim 1, Beckman discloses an electrosurgical pencil, comprising: a housing including proximal and distal ends (see electrosurgical instrument 100 in Figure 1), the proximal end adapted to connect to an energy source (see cable 152 in Figure 1) and the distal end adapted to receive an end effector assembly therein (via shaft 108 as shown in Figure 1), the end effector assembly defining a surface area along a length thereof (see end effector 110 in Figure 1); an activation switch operably disposed on the housing (see activation button 124 in Figure 1) and configured to deliver electrosurgical energy to the end effector assembly upon actuation thereof (para.0079); an air control valve (pump 180) operatively coupled to the activation switch and configured to simultaneously deliver a gas from a gas source to the surface area around the end effector upon actuation of the activation switch (para.0081); and at least one vent (see exhaust vent 181 in Figure 1) defined in the distal end of the housing configured to direct the gas towards the surface area of the end effector (para.0081).  The activation switch includes multiple stages for controlling both the electrosurgical energy and the delivery of gas to the end effector assembly (see first and second positions disclosed in para.0079).
	Regarding claim 2, Beckman further discloses wherein the gas is selected from the group consisting of carbon dioxide and air (see end of para.0081).
	Regarding claim 3, Beckman further discloses wherein the gas is delivered from the air control valve to the at least one vent in at least one corresponding tube (see tubing 182 in Figure 2, see also para.0079).
	Regarding claim 4, Beckman further discloses wherein the housing includes a plurality of vents defined about the distal end thereof that is configured to direct the gas to the surface area of the end effector assembly (para.0081).


    PNG
    media_image1.png
    541
    685
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    536
    762
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the 35 U.S.C. 112(b) rejections discussed above have been corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773